Citation Nr: 0801679	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-03 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1972 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service personnel records show that the veteran served aboard 
the USS Coral Sea (CVA-43) from March 1973 to September 1975 
as an aviation boatswain's mate.  The veteran asserts that he 
developed post-traumatic stress disorder due his experiences 
aboard the USS Coral Sea in May 1975 during the recovery of 
the U. S. merchant ship, the SS Mayaguez.  

In 2002, the veteran was diagnosed with post-traumatic stress 
disorder by a private therapist. 

The veteran has provided information, pertaining to in-
service stressors, and credible supporting evidence that the 
claimed in-service stressors occurred is needed to 
substantiate the claim.

Under the duty to assist, further evidentiary development is 
needed. Accordingly, the case is REMANDED for the following 
action.



1. Ask to the veteran to submit the 
records of treatment for post-traumatic 
stress disorder by M.T., LMFT, of Nevada 
City, California, or ask him for 
authorization to obtain the records on 
his behalf. 

2. Request from the proper Federal 
custodian the deck logs from the USS 
Coral Sea (CVA-43) for May 12 to 14, 
1975. 

3. If the information obtained from the 
logs of the USS Coral Sea provides 
supporting evidence of the veteran's 
alleged stressors, schedule the veteran 
for a VA psychiatric examination to 
determine whether it is at least as 
likely as not that the veteran has post-
traumatic stress disorder associated with 
any in-service stressor.  The veteran's 
file must be reviewed by the examiner.  

4. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provided 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


